Title: To Thomas Jefferson from John O’Neill, 6 December 1805
From: O’Neill, John
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Washington 6th. Decr. 1805
                  
                  Agreeably to your request I had waited on Mr. Cole your Private Secretary who informed me that you had directed him to inform me that it was not in your Excellencies power at this time, to do any thing for me but that you expressed a desire to give me some appointment if their had been any vacated at this period and that you intimated as much as if their should any vacancy occur which would suit me that you would have me in your recollection For this acknowledgement of your Excellencies diposition to befriend me in addition to the Politeness which I received at y 
                     time 
                     of you I feel myself obligated before leave this City which am on the eve, of to acknowledge my grateful sense of the same, which should it please your Excellency at any future period to serve me, the only way which could expect to know the same would be through the Milieu of the public prints to the perusal of which am always attentive. Know will my signature.
                  I have the honor to be Sir, your Excellencies mo Obt. Servt.
                  
                     Jno: O’Neill 
                     
                  
               